DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021 has been entered.
Claim Objections
Claims 1-5, 7-14, and 16-21 are objected to because of the following informalities:  
Regarding claim 1, from which claims 2-5, 7-14, and 16-21 depend, in line 13, “being configured” should be “is configured”.  In line 16, “being configured” should be “is configured”.  In line 20, “meeting the proximal wall” should be “meets the proximal wall”.  In line 23, “meeting the proximal wall” should be “meets the proximal wall”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-14, and 16-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-5, 7-14, and 16-21 depend, in line 7, “ridges on an upper surface of the anterior wall and posterior wall” is indefinite, as it is unclear whether the ridges should be on an upper surface of the posterior wall or any portion of the posterior wall.  For the purpose of examination, it is assumed the claim requires “ridges on an upper surface of the anterior wall and an upper surface of the posterior wall”.  Similarly, in line 9, “ridges on the lower surface of the anterior wall and posterior wall” is assumed to mean “ridges on a lower surface of the anterior wall and a lower surface on the posterior wall”.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2002/0138143 (Grooms) in view of U.S. Patent Application Publication No. 2006/0100705 (Puno).
Regarding claim 1, Grooms discloses a spinal fusion implant (100) configured to be positioned in an interbody space between a first vertebra and a second vertebra, comprising:  a proximal wall (106); a distal wall (107); an anterior wall (see marked-up  

    PNG
    media_image1.png
    522
    594
    media_image1.png
    Greyscale

Grooms fails to disclose each ridge running in a direction perpendicular to the anterior and posterior walls.  However, Puno discloses an intervertebral spacer (10) including an anterior wall (14) and a posterior wall (13), wherein upper and lower surfaces of the anterior and posterior walls include ridges (set of teeth 40 along column C or L, see Fig. 2 and paragraph [0029]) running in a direction perpendicular to the anterior and posterior walls (see Fig. 2 and paragraph [0029]).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the ridges of Grooms to be perpendicular to the anterior and posterior walls as suggested by Puno in order to organize the teeth in a pattern optimized to facilitate limiting movement of the spacer once it has been inserted into an 
Regarding claim 2, Grooms discloses further including an implant upper surface (110) comprising upper surfaces of the proximal wall, the distal wall, the anterior wall and the posterior wall, and an implant lower surface (111) comprising lower surfaces of the proximal wall, distal wall, anterior wall and posterior wall.
Regarding claim 3, Grooms discloses further including a fusion aperture (104) extending through an entire height of the implant extending from the implant upper surface to the implant lower surface to permit bone growth therethrough when the implant is positioned in the interbody space (see Abstract).
Regarding claim 4, Grooms discloses wherein the implant upper surface includes teeth or spikes (120/121, see paragraph [0034]) configured to be in contact with the first vertebra when the implant is positioned in the interbody space.
Regarding claim 18, Grooms discloses wherein the first corner radius of curvature and the second corner radius of curvature are the same (both radii are equal to R3; see Table 1 and Figs. 1A and 12A).
claim 19, Grooms fails to disclose wherein the first corner radius of curvature and the second corner radius of curvature are four times greater than the third corner radius of curvature and the fourth corner radius of curvature.  However, Grooms does disclose the first and second corner radii being several multiples of the third and fourth corner radii (R3 > R2; see Table 1 and Figs. 1A and 12A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the relative size of the radii in order to provide a desired shape and size to the implant (see paragraph [0027] and claim 54), and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Grooms fails to disclose wherein the first corner radius of curvature and the second corner radius of curvature are approximately 1/4 inch and the third corner radius of curvature and the fourth corner radius of curvature are approximately 1/16 inch.  However, Grooms does disclose the first and second corner radii being several multiples of the third and fourth corner radii (R3 > R2; see Table 1 and Figs. 1A and 12A).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the relative size of the radii in order to provide a desired shape and size to the implant (see paragraph [0027] and claim 54), and because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch.
Claims 5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2004/0127990 (Bartish).
Regarding claims 5 and 7, Grooms fails to disclose further including at least a first visualization aperture in communication with the fusion aperture.  However, Bartish discloses a spinal implant (1) that includes four visualization apertures (13/23) in each of anterior and posterior walls (11/21) (see Figs. 1A and 1E), the apertures being in communication with a fusion aperture (175 or 195).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to include apertures as suggested by Bartish in order to promote bone fusion through the implant to facilitate attachment of the implant to adjacent vertebrae.  
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Bartish, and further in view of U.S. Patent Application Publication No. 2002/0120334 (Crozet).
Regarding claim 8, Bartish fails to disclose the apertures each having an oblong shape.  However, Crozet discloses a spinal implant (10) with apertures (106/107) in walls to promote bone fusion, wherein the apertures have an oblong shape (see paragraph [0193]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to make the apertures of Grooms in view of Puno and Bartish be oblong as suggested by Crozet as Crozet suggests such a shape is suitable for defining a bone fusion aperture.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2003/0139813 (Messerli) in view of U.S. Patent Application Publication No. 2004/0122518 (Rhoda).
Regarding claim 9, Grooms fails to disclose further comprising a first radiopaque marker situated in the anterior wall along a medial plane of the implant and a second radiopaque marker situated in the posterior wall along the medial plane of the implant.  However, Messerli discloses a spinal implant (22) that includes a radiopaque marker (77) situated in an anterior wall (24) along a medial plane of the implant (see Fig. 16C).  It would have been prima facie obvious to a person of ordinary skill in the art before the time of the invention to modify the implant of Grooms in view of Puno to include a radiopaque marker as suggested by Messerli in order to aid in positioning and monitoring the position of the implant (see Messerli, paragraph [0061]).  Additionally, Rhoda suggests using radiopaque markers in both anterior and posterior walls of a spinal implant (see paragraph [0096]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the spinal implant of Grooms in view of Puno and Messerli to include a second radiopaque marker similar to the first radiopaque marker in the posterior wall in order to provide additional help in positioning and monitoring the implant and because such a modification merely involves a duplication of parts, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in U.S. Patent Application Publication No. 2008/0071372 (Butler).
Regarding claim 10, Grooms fails to disclose wherein the fusion aperture comprises an hourglass shape.  However, Butler discloses an implant (10) wherein a fusion aperture (28) of the implant has an hourglass shape. It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to provide a fusion aperture having an hourglass shape in the implant of Grooms in view of Puno as suggested by Butler as Butler suggests such a shape is suitable for a fusion aperture in an intervertebral implant and because such a shape is one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming edge in the heating portion or clamp. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent No. 5,192,327 (Brantigan).
Regarding claim 11, Grooms fails to disclose wherein the proximal wall comprises a threaded tool engagement aperture configured to receive a corresponding portion of an insertion tool for delivering the implant to a target position in the interbody space.  However, Brantigan discloses an implant (20) wherein a proximal wall (21a) of the implant comprises a threaded tool engagement aperture (23) configured to receive a corresponding portion of an insertion tool for delivery the implant to a target position in the interbody space.  It would have been prima facie obvious to a person of ordinary .  
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Brantigan, and further in view of U.S. Patent No. 2007/0282441 (Stream).
Regarding claim 12, Grooms in view of Puno and Brantigan fails to suggest wherein the proximal wall further comprises a pair of lateral grooves configured to receive another corresponding portion of the insertion tool, the pair of lateral grooves extending horizontally in opposing directions from the threaded tool engagement aperture. However, Stream discloses an intervertebral implant (10) wherein a proximal wall of the implant comprises a pair of lateral grooves (grooves of socket 100 on either side of threaded bore 112, see Fig. 1) configured to receive another corresponding portion of the insertion tool (120), the pair of lateral grooves extending horizontally in opposing directions from the threaded tool engagement aperture (see Fig. 1). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno and Brantigan to include the grooves suggested by Stream in order to accommodate extra gripping features of an insertion tool to facilitate a more secure connection between the implant and insertion tool.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application No. 2005/0197702 (Coppes).
claim 13, Grooms fails to disclose further comprising a spike element comprising at least a portion disposed within the proximal wall or the distal wall, the spike element comprising a portion protruding from the implant upper surface and configured to be in contact with the first vertebra while the implant is positioned in the interbody space.  However, Coppes discloses an intervertebral implant (10) that comprises spike elements (18) having a portion disposed in walls of the implant (see Figs. 1, 3A, and 3B), the spike element having a portion protruding from a upper surface of a respective wall and configured to be in contact with the first vertebra while the implant is positioned in the interbody space (see Fig. 1). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to include a spike element as suggested by Coppes in order to provide enhanced mechanical interlocking of the implant with adjacent vertebrae (see paragraph [0068]).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Coppes, and further in view of U.S. Patent Application Publication No. 2006/0241760 (Randall).
Regarding claim 14, Grooms in view of Puno and Coppes fails to suggest wherein the spike element comprises a radiopaque material. However, Randall discloses an implant (10) with having a spike element (50) comprising radiopaque material (see paragraph [0040]). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno and Coppes to make the spike element comprise a radiopaque material as .
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno and Rhoda.
Regarding claim 16, Grooms fails to disclose wherein the teeth or spikes are not disposed on at least a portion of the upper surface of the distal wall and the upper surface of the proximal wall.  However, Rhoda discloses an implant (10) wherein potions (24) of the upper and lower surfaces of distal and proximal walls of the implant are smooth and free of teeth or spikes (20). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to include smooth portions as suggested by Rhoda in order to facilitate implantation of the implant (see Rhoda, paragraphs [0087] and [0095]).
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2005/0113916 (Branch).
Regarding claim 17, Grooms fails to disclose wherein a portion of the upper surface and a portion of the lower surface of the distal wall are angled relative to one another to provide a tapered distal portion. However, Branch discloses an implant (22) wherein portions of the upper and lower surfaces of a distal wall (22b) are angled to one another to provide a tapered distal portion (see paragraph [0033]). It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to provide a tapered distal .
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grooms in view of Puno, and further in view of U.S. Patent Application Publication No. 2008/0051890 (Waugh).
Regarding claim 21, Grooms fails to disclose wherein the posterior wall has a height that is greater than the anterior wall.  However, Waugh discloses that a spinal implant can be tapered in the anterior-posterior direction, and that either the posterior wall or anterior wall of the implant may be greater in height (see paragraph [0036]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to modify the implant of Grooms in view of Puno to be tapered such that the posterior wall has a greater height than the anterior wall as suggested by Waugh in order to facilitate insertion of the implant (see Waugh, paragraph [0036]).  
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-14, and 16-21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773